Title: To George Washington from Henry Knox, 18 September 1793
From: Knox, Henry
To: Washington, George


          (Private)
          sirnear Philadelphia 18th September
                1793
          I had the honor of writing to you on the 15th instant since
            which nothing further of a public nature has occurred excepting a report that Admiral
            Gardiners fleet has been seen off Sandy Hook. But considering the shattered condition of
            that fleet, and the near approach to the equinox the report may be doubted. It is said this is the cause the french ships have not sailed
            from New York, which they have not yet done.
          
          Mr Randolph has arrived and will set off in two or three days for Virginia.
          The mortality in the city where I was yesterday is excessive One has not nor can they
            obtain precise information but the best accounts of the 14th 15th and 16th which were
            warm days the numbers buried were not short of an hundred each day—some aver much more,
            and some much less. The streets are lonely to a melancholy degree—the merchants
            generally have fled—Ships are arriving and no consignees to be found. Notes at the banks
            are suffered to be unpaid. In fine the stroke is as heavy as if an army of enemies had
            possessed the city without plundering it.
          Mr Wolcot the Comptroller of the treasury and myself have taken Doctor Smiths house at
            the falls for temporary offices so that the public business should not be entirely at a
              stand.
          I shall set out for Boston tomorrow. Mrs Knox and all my children but the Youngest will
            to go Newark for a fortnight or three weeks. I understand Mr Jefferson set out
            yesterday. Mrs Randolph is urgent for Mr Randolph to go to Winchester, but he refuses,
            although he is impressed with the propriety of the measure, had you been previously
            informed of it. But he thinks some person ought to remain here to whom You may address
            your letters.
          Colonel and Mrs Hamilton it is said have excessively alarmed Mr Morris Family at
            Trenton having lodged there The people of Trenton refused to let them pass, and
            compelled them to return again to Mr Morris’s.
          I do not understand that the fever is much west of 4th Street—below that particularly
            in Water front 2d and 3 streets it is pretty general. The Weather yesterday and today is
            quite cool and favorable to checking the disorder. Everybody whose head aches takes
            Rush. Mr Meredith took upon an alarm 20 grams of calomel and as many of Jallap. although
            it cured him of his apprehensions of the yellow fever it has nearly killed him with the
            gout in his stomach.
          From the present view of the subject the earliest period at which it would be safe for
            you to return would be the first of November. I sent to inquire at your house yesterday
            and found them all well. I am sir With perfect respect and attachment Your obedient
            Servant.
          
            H. Knox
          
         